DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 21-28 and 37-40 in the reply filed on April 13, 2022 is acknowledged. Because Applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 29-36 are withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-28 and 37-40 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
The claim(s) contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the original application was filed (note: the current application is a continuation of a previously-filed application), had possession of the claimed invention.  In particular, claims 21 and 37 each recite "at least one pocket" and respectively recite "a plurality of rigid panels that are inserted into the at least one pocket" or "a plurality of rigid panels located in the at least one pocket", which each covers a range including a single pocket containing multiple rigid panels.  Although the originally-filed specification does disclose "at least one pocket" can contain "at least one rigid panel" (Applicant's Published Application, par. 36), it clarifies that the device's assembly involves "enclosing each rigid panel of the multiple panels within each pocket of the multiple pockets" (Applicant's Published Application, par. 43), which conveys that one panel goes into one pocket and, if there are multiple panels, there are pockets.  The instant specification also contains no disclosure of a tree skirt with a pocket containing multiple panels.  As such, a pocket containing multiple panels appears to be unsupported by the instant specification and to differ from what was originally disclosed.  Appropriate correction is required. 

Claims 22-28 and 38-40 are also rejected under 35 U.S.C. 112(a) because they depend from claim 21 or 37. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-28 and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tripolsky (US PG Pub. No. 2013/0012760).
Regarding claims 21-25, 27, 28, and 37-40, Tripolsky teaches a foldable device comprising a length of material (i.e. "cover") including a first end, a second end opposite the first end, opposing top and bottom edges extending between the first and second ends, two pockets positioned between the first and second ends, hook-and-loop-type attachment devices (130) in communication with the device for releasably attaching the first end to the second end, and two rigid panels (100, 200), one each inserted into one of the two pockets (i.e. the number of panels equals the number of pockets) (Figs. 1-4; par. 20-23).  As shown in Figure 1, at least one of the pockets (i.e. the pocket into which plate 100 is inserted) is located on the inside of the device (Fig. 1).  As also shown in the figures, one part (i.e. the segment with "hooks" or the segment with "loops") of the hook and loop fastener (130) is located at the first end of the device and the other part (i.e. the other of the segment with "loops" or the segment with "hooks") is located at the second end of the device, and the components are arranged to register with and engage each other when the ends are brought together (Figs. 1-4). As no particular level of rigidity that qualifies a material as "rigid" is defined or claimed and as the plate is more rigid than at least some other materials, Tripolsky's plate 200, which is described as "semirigid", qualifies as a "rigid panel" (par. 25).
Tripolsky's device is made from a fabric material and, as shown throughout the figures, forms a cylindrical shape (i.e. a "drum" or "barrel" shape) when its ends are attached together and is sufficiently flexible to be wrapped around and affixed to a person's torso (par. 14; Figs. 1, 2). As such, the device is foldable, including in a manner that the panels can be placed in a stacked configuration when the ends of the device are not attached together.  Additionally, if the device and its components are situated properly (e.g. around a person's torso, or balanced on a planar surface), the rigid panels are capable of maintaining the device in a position that forms a three-dimensional shape (i.e. "enclosure") having a substantially continuous sidewall.  
The limitations requiring that the claimed product is a "foldable tree skirt", that the panels are "configured such that" they maintain the device in a particular shape when it is arranged in a particular manner, that the device is "adapted to surround a Christmas tree stand", and that the device is "configured to be disassembled for storage" are statements of intended use. Tripolsky's device meets the claim limitations because it is capable of being used as claimed.   

Regarding claim 26, as shown in Figure 3, the device includes a pattern of dots (120). As no particular "decorative image" is claimed, as no features or requirements to qualify an image as "decorative" are defined or claimed, as what might be considered a "decorative image" is in the eye of the beholder, and as it is unclear what specific differences there are between an image that is considered a "decorative image" and one that is not, the pattern of dots on Tripolsky's device qualifies as a "decorative image" and meets the claim limitations.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tripolsky, as applied above.
Regarding claim 26, as discussed above, Tripolsky's pattern of dots is considered herein to qualify as a decorative image.  However, even if Tripolsky's teachings were considered to differ from the current invention in that he does not explicitly teach to include a decorative image on his device, it is noted that that matters relating to ornamentation only that have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See MPEP 2144.04 (I).  As such, the claim requirement of the cover including a decorative image is a prima facie obvious aesthetic design choice and does not distinguish the claimed product over the prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784